J-S30043-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                             Appellee

                       v.

JOSHUA CHARLES SIEPLE

                             Appellant                    No. 1771 MDA 2013


            Appeal from the Judgment of Sentence August 28, 2013
                In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0006012-2007


BEFORE: BENDER, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                               FILED AUGUST 12, 2014



sentence of 4 to 12 months of incarceration following the revocation of

probation for his possession of child pornography1 conviction.            For the

reasons set forth herein, we affirm.

        On September 4, 2007, a criminal complaint charged Appellant with

one count of Criminal Solicitation             Possession of Child Pornography, 18

Pa.C.S. § 902(a) and one count of Sexual Abuse of Children                    Child

Pornography, 18 Pa.C.S. § 6312(d). The Affidavit of Probable Cause alleged

Appellant, while in an internet chat room, requested and received pictures of

naked individuals under the age of 16. Trial Court Opinion, February 25,

                            p. 2. After obtaining and executing a search warrant,
____________________________________________


1
    18 Pa.C.S. § 6312(d)(1).
J-S30043-14



the police located the obscene photographs on the hard drive of a computer

to which Appellant had access. Id.

        On January 2, 2008, Appellant pled guilty to count 2, Sexual Abuse of

Children       Child Pornography, pursuant to a plea agreement and the

Commonwealth withdrew count 1, Criminal Solicitation       Possession of Child

Pornography. N.T. 1/2/2008 at pp. 1-4. On March 24, 2008, the trial court

sentenced Appellant to three years of probation, fulfillment

Law reporting obligations, and forfeiture of his computer. N.T. 3/24/2008 at

1-

reporting obligations, by the language of the statute, is not required to

refrain from contact with minors. See 42 Pa.C.S. § 9799.15 et seq.; N.T.

3/24/2008 at 2-4.

        On February 27, 2001, the Honorable John H. Chronister, then

President Judge of the York County Court of Common Pleas, issued an

administrative order directing the York County Probation Department to

incorporate a set of specific sex offender conditions into the probation/parole

conditions for all defendants sentenced to probation or released on parole

supervision where the defendant had committed an offense of a sexual

nature. N.T. 8/28/2013, pp. 10-12, 14-15.2 Possession of child pornography

____________________________________________


2
    As noted by the trial court, the administrative order stated:
              It is hereby ordered sex offender conditions be

              supervision based on the following offenses and any
(Footnote Continued Next Page)

                                           -2-
J-S30043-14


is an offense of a sexual nature. N.T. 8/28/2013, pp. 15-16, 20. The

conditions included not frequenting areas primarily attended by minors such

as theme parks, malls, or movie theaters, and undergoing sex offender

treatment counseling if deemed appropriate by the parole/probation officer.

Pursuant to and in furtherance of the 2001 administrative order, York

County Adult Parole and Probation included sexual offender conditions as
                                    3
                                        He received written notice of these conditions

within 24 hours of his sentencing, and acknowledged his awareness that he

would be subject to the sex offender conditions by signing a copy of them.

N.T. 8/28/2013, pp. 10-11. He did not challenge the propriety of those

conditions by filing post-trial motions or directly appealing the original

conditions of his sentence.

      On March 19, 2009, the York County Adult Parole and Probation


                       _______________________
(Footnote Continued)

             other offense not listed below which may be of a
             sexual nature.

N.T. 8/28/2013, p. 9. The administrative order then listed several sexually
related offenses, including the offense of possession of child pornography.
Id. See also                       -7.
3
  We note there was also a January 24, 2012 administrative order that
effectively renewed and modified the probation conditions for convicted
sexual offenders imposed by the 2001 administrative order. See
Administrative Order Imposing Conditions of Probation and Parole for Adult
Sexual Offenders and Imposing Cost of Treatment on Sexual Offenders,
January 24, 2012, at 1-6. Because the Commonwealth does not argue that

its applicability.


                                             -3-
J-S30043-14


complete sex offender treatment. On May 15, 2009, at his probation

violation hearing,4 Appellant admitted the violation       specifically, that he

failed to pay for the costs of the treatment      and was released from York



sentence of time-served to 23 months of incarceration with a consecutive

one-year probation term.5



        On June 3, 2010, the York County Adult Parole and Probation

Department filed a second detainer on the grounds that Appellant again

violated the sex offender conditions of his parole. On August 23, 2010, at

the parole violation hearing,6 Appellant admitted the violation. The trial court

sentenced Appellant to completion of a Character Development Program,

                      ance of 642 days [of incarceration] with re-parole after

serving 120 days [or] . . . . [upon] complet[ion of] the Character
____________________________________________


4
  On April 3, 2009, Appellant waived his Gagnon I hearing. We find that by
waiving this hearing, and the subsequent hearings, noted below, Appellant
conceded that there was probable cause to believe he committed a violation
of his probation. See Commonwealth v. Sims, 770 A.2d 346, 350
(Pa.Super.2001). He initially filed a petition for a writ of habeas corpus. On
May 15, 2009, by agreement of the parties, Appellant orally withdrew that
petition on the record and asked to proceed with the probation violation
hearing.
5
                       o
the detainer was issued  March 19, 2009          until the date of his probation
violation hearing May 15, 2009.
6
    On June 11, 2010, Appellant waived his Gagnon I hearing.


                                           -4-
J-S30043-14


Development Program[, whichever comes first],             [and] . . . . a one year
                                        7
                                            N.T. 8/23/2010 pp. 3-4. On September

17, 2010, Appellant signed a parole plan that granted his release from

incarceration with the special condition that he comply with sex offender

conditions.

       On May 11, 2011, the York County Parole and Probation Department

issued a third detain

assaultive behavior against his fiancé in violation of his parole. On July 18,

2011, at his parole violation hearing,8 Appellant admitted the violations. The

trial court sentenced Appellant to

              serve the the unserved balance of his term of
              approximate[ly] 541 days with the possibility of re-
              parole after serving 6 months. Reparole will be
              subject to the same terms and conditions as
              previously imposed and subject to the additional
              special condition that you complete the Thinking For
              A Change Program while incarcerated and also
              continue counseling with the TRIAD Treatment
____________________________________________


7
  Although the record reflects that the trial court imposed a sentence of
incarceration and completion of the Character Development Program on

only pled guilty to count 2. See N.T. 8/23/2010 pp. 3-4. It may be inferred
from the transcript and original record that this resulted from the trial

solely on count 2. Id. Additionally, Appellant does not contend that his prior
or current sentences were illegal on that basis.
8
   On May 24, 2011, Appellant waived his Gagnon I hearing. Appellant
initially filed a motion to suppress the evidence supporting the parole
violation. On July 18, 2011, by agreement of the parties, Appellant orally
withdrew that motion on the record and asked to proceed with the parole
violation hearing.


                                            -5-
J-S30043-14


              Specialists to include the conduct that was set forth
              in the parole violation report.

              We will direct that with regard to [c]ount 2. We will

              probation.

Order Dated 7/18/2011, p. 1. On November 3, 2011, Appellant completed a

parole plan, which provided that he comply with sex offender conditions.

        On June 19, 2013, the York County Parole and Probation Department

issued a fourth detainer for Appellant based on allegations that he was

frequenting areas attended by minors in violation of the sex offender

conditions of his probation.9          On August 28, 2013,10 at the probation

violation hearing,11 the trial court found Appellant violated his probation and

sentenced him to 4 to 12 months of incarceration in York County Prison and,



department and the additional special conditions consisting of the sex



____________________________________________


9
  At the time the fourth detainer was issued, Appellant was serving the
consecutive 12-month probation sentence that he received on May 15, 2009.
Ac
23-month sentence expired on October 17, 2012, and the probation
sentence became effective on October 18, 2012.
10
   The probation violation hearing was originally scheduled for August 26,
2013. At that hearing, when Appellant submitted a two-page brief in support
of his position that the sex offender conditions were not applicable to the
term of his probation, the trial court ordered the hearing rescheduled for
August 28, 2013.
11
     On June 27, 2013, Appellant waived his Gagnon I hearing.


                                           -6-
J-S30043-14


       Appellant timely filed a Notice of Appeal on September 27, 2013. Both

Appellant and the trial court complied with Pennsylvania Rule of Appellate

Procedure 1925.12 Appellant now raises the following issues on appeal:

       I.     Whether an administrative order that revokes or
              modifies a defendant's conditions of probation
              without a hearing violates the due process clauses of
              the 5th and 14th Amendments to the U.S.
              Constitution and Article 1, Sections 9 and 11 of the
              Pennsylvania Constitution?

       II.    Whether the trial court erred when it found Appellant
              in violation of special sex offender conditions that the
              court had imposed in Appellant's original sentence
              but were not re-imposed by the court when
              Appellant was re-sentenced for a subsequent
              probation violation?
                         13



       The scope of review in an appeal following a sentence imposed after

probation revocation is limited to the validity of the revocation proceedings

and    the    legality    of   the    sentence   imposed   following     revocation.

Commonwealth v. Cartrette, 83 A.3d 1030, 1035 (Pa.Super.2013). Our
____________________________________________


12
    On October 4, 2013, the trial court entered an order directing Appellant to
file a Statement of Matters Complained of on Appeal within twenty-one (21)
days. On October 29, 2013, the trial court granted Appellant an extension to
file his 1925(b) Statement until December 2, 2013. Appellant failed to file a
1925(b) Statement and, on December 11, 2013, the trial court issued a Rule
1925(a) Statement. On December 12, 2013, Appellant filed a Petition to
Reinstate his Appellate Rights and Accept his Nunc Pro Tunc 1925(b)
Statement. The trial court granted this request by order dated December 17,
2013.
13
  Appellant raised four (4) issues in his 1925(b) Statement. He briefed only
the above-listed claims. Accordingly, he has waived his remaining claims.
See Commonwealth v. Rush, 959 A.2d 945, 950-51 (Pa.Super.2008).


                                           -7-
J-S30043-14



standard of review for a constitutional challenge to the legality of a sentence

and general questions of law is de novo, and our scope is plenary.

Commonwealth v. Shawver, 18 A.3d 1190, 1194 (Pa.Super.2011).

       Due process is a flexible concept and calls for such procedural

protections as the particular circumstances require. In the Interest of F.C.

III, 2 A.3d 1201, 1215 (Pa.2010) (citing Morrisey v. Brewer, 408 U.S.
471, 481 (1972)). A defendant has a liberty interest in the revocation of

probation. Gagnon v. Scarpelli, 411 U.S. 778, 781 (1973) (minimum due

process requirements for probation revocation are identical to those

established in Morrisey v. Brewer, supra, for parole revocation). Although

revocation of probation, like revocation of parole, is not part of a criminal

prosecution, it entails a loss of liberty and minimum due process must

therefore be accorded the probationer. Commonwealth v. Davis, 336 A.2d
616, 620 (Pa.1975) (citing Gagnon, 411 U.S. at 781). Specifically, a two-

step revocation procedure must be followed: a probationer is entitled to two

hearings, one is a preliminary hearing at the time of his arrest and detention

to determine whether there is probable cause to believe that he has

committed a violation of his probation (a Gagnon I Hearing), 14 and another,
____________________________________________


14
                        Gagnon I) hearing, a probationer or parolee is
entitled to notice of the alleged violations of probation or parole, an
opportunity to appear and to present evidence in his own behalf, a
conditional right to confront adverse witnesses, an independent
decisionmaker, and a writ                          Gagnon v. Scarpelli,
Supra, 411 U.S. at 786.



                                           -8-
J-S30043-14



more comprehensive hearing prior to a final revocation decision (a Gagnon

II Hearing). See id. at 620. As we have previously explained:

            The Gagnon II hearing entails, or may entail, two
            decisions: first, a consideration of whether the facts
            determined warrant revocation. The first step in a
            (Gagnon II) revocation decision . . . involves a
            wholly retrospective factual question: whether the
            parolee (or probationer) has in fact acted in violation
            of one or more conditions of his parole (or
            probation). . . . Only if it is determined that the
            parolee (or probationer) did violate the conditions
            does the second question arise: should the parolee
            (or probationer) be recommitted to prison or should
            other steps be taken to protect society and improve
            chances of rehabilitation?

Davis, 336 A.2d at 621 (internal quotations and citations omitted).

      While considerations of substantive fairness apply to probation

revocation proceedings, see, e.g., Bearden v. Georgia, 461 U.S. 660, 667

n. 7 (1983) (citing Morrisey, supra), a person who has been convicted of a

                                                        y the full panoply of

constitutional rights otherwise enjoyed by those who (have) not run afoul of

          Commonwealth v. McBride, 433 A.2d 509, 510 (1981) (internal

citation and quotations omitted). At a Gagnon II revocation hearing, the

Commonwealth must prove a violation of probation by a preponderance of

the   evidence.   See   Commonwealth       v.   Sims,    770 A.2d 346,   350

(Pa.Super.2001). When no evidence of a violation exists, a substantive due

                                                                      probation.

See Douglas v. Buder, 412 U.S. 430, 432 (1973) (violation of substantive


                                     -9-
J-S30043-14


due process when state court revoked probation with no evidence that the

probationer had violated probation).

      Appellant does not dispute that the sex offender conditions were

reasonably related to his possession of child pornography conviction or that

he was made aware of those conditions within 24 hours of his original

sentencing. See                        generally; N.T. 8/28/2013, pp. 10-11.

Rather, in his first issue, Appellant maintains the trial court violated his state

and federal due process rights when it found he violated special probationary

conditions that the 2001 administrative order imposed and York County

Adult Probation executed, but that were not mentioned by the trial court at

the time of sentencing. See N.T. 8/28/2013, p. 20.




      (a)   General rule.--In imposing an order of probation
            the court shall specify at the time of sentencing the
            length of any term during which the defendant is to
            be supervised, which term may not exceed the
            maximum term for which the defendant could be
            confined, and the authority that shall conduct the
            supervision.

      (b)   Conditions generally.--The court shall attach such
            of the reasonable conditions authorized by
            subsection (c) of this section as it deems necessary
            to insure or assist the defendant in leading a law-
            abiding life.

      (c)   Specific conditions.--The court may as a condition
            of its order require the defendant:

                                   ***

                                     - 10 -
J-S30043-14


              (3) To undergo available medical or psychiatric
              treatment and to enter and remain in a specified
              institution, when required for that purpose.

                                   ***

               (10) To report as directed to the court or the
              probation officer and to permit the probation officer
              to             visit           his            home.

                                   ***

               (13) To satisfy any other conditions reasonably
              related to the rehabilitation of the defendant and not
              unduly restrictive of his liberty or incompatible with
              his freedom of conscience.

                                   ***

42 Pa.C.S.A. § 9754. Section 323 of the Pennsylvania Judicial Code, which

promulgates the power of the courts of common pleas, provides:

              Every court [of common pleas] shall have power to
              issue, under its judicial seal, every lawful writ and
              process necessary or suitable for the exercise of its
              jurisdiction and for the enforcement of any order
              which it may make and all legal and equitable
              powers required for or incidental to the exercise of
              its jurisdiction, and, except as otherwise prescribed
              by general rules, every court shall have power to
              make such [local] rules and orders of court as the
              interest of justice or the business of the court may
              require.

42 Pa.C.S.A. § 323.

administrative order . . . which is adopted or enforced by a court of common

        See

rules, either at the state or local level, are absolutely essential to the orderly

administration of justice and the smooth and efficient operation of the

                                      - 11 -
J-S30043-14


judicial process. Every court has a limited power to make such rules as the

                                                                 Equip. Fin.,

Inc. v. Toth, 476 A.2d 1366, 1369 (Pa.Super.1984) (citing 42 Pa.C.S. §

323).

        Here, the Commonwealth alleged that Appellant violated sex offender
                                                                        15
                                                                             At

the May 2009 probation revocation hearing, Appellant was resentenced to,

inter alia        the original terms and conditions of his sup       Opinion,

at 2-

include any mention of sexual offender conditions, the conditions were

imposed through a 2001 administrative order and implemented by York

County Adult Probation, and the Appellant acknowledged his duty to comply

with those rules.16

        T

sentence, pursuant to a prior administrative order of the President Judge of
____________________________________________


15
   We note that Appellant acknowledged violating sexual offender conditions
at the May 2009, August 2010, and July 2011 probation/parole revocation
hearings.
16
   See N.T. 8/28/2013, pp. 10-11. As discussed above, Sections 9721 and
9754 of the Pennsylvania Sentencing Code empower the trial court, not a
county probation authority, with the sound discretion to impose an order of
probation and the generalized conditions thereunder. The mandate to
include a sexual offender condition was the province of the trial court. 42
Pa.C.S. § 9721(a). Therefore, the President Judge of York County had
statutory authorization to issue the 2001 administrative order and impose
                                 enting an area attended by minors



                                          - 12 -
J-S30043-14


the York County Court of Common Pleas, was a valid exercise of the trial

                                    See Commonwealth v. Elliot, 50 A.3d 1284,

1292 (Pa.2012).17 The 2001 administrative order is a local rule that the



the orderly administration of justice and the smooth and efficient operation

                              Toth, 476 A.2d at 1369.    By providing standard

probation conditions for those convicted of and on probation for sexual

offenses, the rule promotes the expedient and efficient administration of




it is valid provided that it does not run afoul of the Sentencing Code and

                                                                          Id.;

Commonwealth v. Hall, 80 A.3d 1204, 1212 (Pa.Super.2013).

       The 2001 administrative order comports with Sections 9721 and 9754

of the Sentencing Code; the specific nature of a sexual offense conviction

allowed the President Judge of York County to issue an administrative order
____________________________________________


17
     In Elliot, supra, our Supreme Court held that a condition of probation

the primary activity at such locations involves persons under the age


supervision imposed by the Pennsylvania Board of Probation and Parole.
Notably, the Elliot Court found the Pennsylvania Board of Probation and


                          See id.


                                          - 13 -
J-S30043-14


that imposed standard conditions of probation for these convictions.                   See

Elliot, 50 A.3d at 1292. York County Probation was then permitted to

fashion more tailored conditions of supervision pertaining to that probation,

so long as those supervisory conditions were in furtherance of the trial

                                       Id.

                                                                                     sed on

evidence that he violated one of the sex offender conditions of probations

amount to a due process violation. As discussed above, the sex offender

conditions of probation were valid because the York County President Judge

acted within his authority when he issued standard probation conditions for

sexual offenses. Appellant had notice of the specific sexual offender

probation    conditions     imposed     by     the   trial   court   through   its    2001

administrative order within 24 hours of his original sentencing, expressly

agreed to those conditions in writing, and failed to challenge those
                              18
conditions at that time.           N.T. 8/28/2013, pp. 10-11. As the trial court



probation, the trial court did not deprive him of a liberty interest guaranteed

by the Fourteenth Amendment to U.S. Constitution and Article 1 Section 9 of



____________________________________________


18
                          that the trial court imposed sexual offender
conditions as part of his original sentencing further serves to defeat his
argument. See



                                          - 14 -
J-S30043-14


Pennsylvania Constitution without due process of law. See Bearden v.

Georgia, 461 U.S. 660, 667 n. 7 (1983).



special sex offender conditions that the [trial] court had imposed in

Appellant's original sentence but were not re-imposed by the [trial] court

when Appellant was re-sentenced for a s



      As discussed supra, the 2001 administrative order, along with



incorporate specific sexual offender conditions as part of his probation each

                                                                  -sentencing on

November 3, 2011. York County Probation complied with this directive by

articulating specific sexual offenders as part of his probation. Appellant

agreed to these specific conditions in writing during his probation intake. In

May 2009, the trial court resentenced Appellant for probation violations,

expressly   incorporating   the   original   sexual   offender   conditions.   See

McBride, 433 A.2d at 510          trial court which has revoked probation may

modify the original probationary period by lengthening it and by adding

                                                                 -sentencing court

that has found proof of violation of a condition of probation broad discretion




sentencing court to impose reasonable conditions of probation to assist the
                                 - 15 -
J-S30043-14


defendant in leading a law-abiding life and does not prohibit incorporation of

conditions of probation by reference to original sentence). Therefore,



by re-imposing the original probation conditions by incorporating them by

reference. Further, in 2011, based on the reasoning above,19 the trial court

re-imposed the sex offender conditions through its 2001 administrative order

despite not mentioning them at the time of sentencing.

        Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2014




____________________________________________


19
     See discussion on pp. 12-14.



                                          - 16 -